Motion granted insofar as to permit the appeal to be heard on a typewritten record on appeal and upon typewritten or mimeographed petitioner-appellant’s points, upon condition that the petitioner-appellant serves one copy of the typewritten record on appeal and one copy of the typewritten or mimeographed petitioner-appellant's points on the Corporation Counsel, and files 6 copies of the typewritten record on appeal and 6 typewritten or 19 mimeographed copies of the petitioner-appellant’s points with this court on or before March 29, 1960, with notice of argument for the May 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Yalente, JJ.